Eschweiler, J.
(dissenting in part). With so much of the opinion as holds that there was a binding contract by the writing of November 3d I cannot agree.
Unless there be a promise by plaintiff there is no consideration sufficient to bind the defendant. There is conspicuous in this writing an entire absence of any promise by or obligation assumed on part of the plaintiff; all that is thereunder to be done is to be done by the defendant. It is proper in this connection to compare this document of November 3d with the lease of August, both drawn by the plaintiff, and upon the latter was predicated the assessment of damages against certain individual defendants. The August agreement, a present lease, with option, expressly recited that I (plaintiff here) “agree to rent” the property in accordance with the specified terms to the Segals, who expressly accept the terms fixed by that agreement. This earlier agreement by express terms binds the owner, plaintiff, to a lease, the *357later agreement does not so bind; yet by the majority opinion the omission in the second writing is held equivalent to the expression in the first.
By the majority opinion the writing of November is held valid and binding on the theory that there is ■ an implied agreement by the plaintiff to enter into the suggested lease and that such impliéd agreement is as effective and enforceable as though it were expressed in words and therefore is a' sufficient consideration for defendants’ promise. Such a construction, I respectfully submit, is not warranted by any authorities cited or to be found, and if good doctrine here would be applicable in any situation where a writing is signed by two parties, one alone promising to do something. The majority cite in support of such a far-reaching change in the law, Hoffman v. Maffioli, 104 Wis. 630, 80 N. W. 1032. In that case it was held there was no contract, and it recognized (p. 637) the general rule that unless both parties are bound so that an action may be maintained by either against the other for a breach, neither will be bound; such statement of the rule precedes the language quoted in' the majority decision as to the recognized exceptions. Six cases are there cited as showing such exceptions. Not one of the six involved a leasing: Justice v. Lang, 42 N. Y. 493, involved a memorandum signed by one party only for a sale of rifles, and it was held that the one signature was a sufficient compliance with the statute of frauds; Minneapolis M. Co. v. Goodnow, 40 Minn. 497, 42 N. W. 356, where an implied obligation was found to furnish the logs the other agreed to saw; Jones & Co. v. Binford, 74 Me. 439, holding that there was an implied obligation to pay for all the deliveries of the corn the other agreed to plant and raise; Cooper v. Lansing W. Co. 94 Mich. 272, 54 N. W. 39, the giving of orders made an acceptance of an obligation to furnish all the wheels needed by the other; Minnesota L. Co. v. Whitebreast C. Co. 160 Ill. 85, 43 N. E. 774, an obligation to furnish the *358coal required; Robson v. Mississippi River L. Co. 43 Fed. 364, a log-driving contract, held that even if plaintiff was not bound to deliver the logs, yet if plaintiff did deliver and defendant performed, then plaintiff must pay (p. 371). There is further cited 35 Corp. Jur. p. 1201, “Landlord and Tenant,” § 519. The text there first reads :
“The promise of a party to a contract for a lease must be supported by a consideration. The proposed lessor’s promise to give and the proposed lessee’s promise to také the lease or to pay rent will support the corresponding promise of the other party to the contract. . . . The necessity for mutuality of obligation in a contract for a lease has been recognized.”
There then follows the language evidently relied upon in the majority decision here, but which is evidently stated with some dubiety and as follows:
“It has been held that the promise to take a lease raises the corresponding obligation to give the lease, and that the agreement is not therefore lacking in mutuality merely because there is no express promise to give the lease.”
To this statement but one authority is cited, viz.: Illinois Life Ins. Co. v. Beifeld, 184 Ill. App. 582. That case involved a contract for a parcel of Chicago property covered by a number of leaseholds. The language there held to bind the defendant, namely, “agrees to take lease,” was construed in connection with the other provisions of the contract, namely, those by which the defendant was to build thereon and complete within a definite period a two million dollar building, the plaintiff in turn agreeing to buy a million dollars’ worth of the bonds for such building, all made the entire contract one of a present agreement by defendant to accept the offer made by plaintiff to execute and deliver to him the lease, and that they were therefore mutual obligations. Page 592.
The writing of November 3d appears to be no more than *359an option or offer not binding on the plaintiff before compliance with its terms and acceptance by him.
If it were the defendant seeking to compel Ullman to make the future lease, I take it a court of equity would be compelled to refuse specific performance because of the lack of a sufficient binding promise or obligation on Ullman’s part to make such lease.
The writing of November 3d being an executory contract, and neither party having done or being required to do anything thereunder prior to January 1st, there would have to be something in the nature of an adequate consideration in order for equity to compel performance after the latter date. Ludwig v. Ludwig, 170 Wis. 41, 47, 172 N. W. 726. As stated in 6'Page, Contracts (2d ed.), § 3288:
“If no consideration for the promise exists there is no contract, and specific performance is, of course, refused. A so-called contract which imposes no valid obligation upon the promisee, or which can be terminated by the promisee at will, lacks consideration, and specific performance will not be granted.”
As stated in Pope v. Thompson, 171 Wis. 468 (177 N. W. 607), at p. 473, if a contract is not binding one way it is not the other, where there is no consideration except the mutual promise, and where mutuality is absent there is no enforceable contract, citing Hopkins v. Racine M. & W. I. Co. 137 Wis. 583, 586, 119 N. W. 301. In the latter case it is said that “No principle is more elementary in the law of contracts than that consideration is essential to their validity, and that a wholly executory contract for mutual acts is of no binding force upon one party unless and until the other has become bound thereby. In such a contract mutuality is an essential of validity;” and it goes on to speak of the modification of this rule as to the continuing offers common in the mercantile business, but treats such as exceptions to the *360rule, and even in those exceptions as good only to the extent to which the offers were accepted by orders.
In Wickham & Burton C. Co. v. Farmers L. Co. 189 Iowa, 1183, 179 N. W. 417, 14 A. L. R. 1293, it is said that a promise to be good consideration for another promise must be such that there is absolute mutuality of engagement. This opinion cites several Wisconsin cases and upholds the rule that accepted orders under such contracts for sales do not validate such invalid agreements' so far as it affects future orders.
Again in Atlee v. Bartholomew, 69 Wis. 43, 48, 33 N. W. 110: “In order to hold the defendants to their contract, the plaintiffs must also be bound by the same contract.” In Streeter v. Archer, 46 N. Dak. 251, 176 N. W. 826, specific performance was denied because the party there, seeking to hold the other to a promise, had himself promised nothing.
In 1 Page, Contracts (2d ed.J § 569, cited in 171 Wis. 468, 177 N. W. 607, supra, the rule is stated to be that where an “alleged contract is so worded that one of the promises does not impose any'legal duty upon the party, making it, such promise is not a consideration for the other promise,” there are cited as illustrations of it cases holding — a promise to pay for water furnished where the adversary party is not bound to furnish any; a promise to sell without any corresponding promise to buy; and a promise to buy without a corresponding promise to sell.
No authority is cited or apparently can be found upholding as valid a contract to execute a lease such as this, so barren of an intention on the part of the landlord to be presently bound, and where furthermore, as here, he has made such express conditions as to the form of the guaranty that must be offered, thereby giving such ample opportunity tb then refuse to accept any tendered lease. To so import into this particular contract an implied obligation on plaintiff’s part to execute a lease because needed as a consideration to support the writing as a conti'act, it seems to me the court *361is giving to this writing the same effect as would be given if it were a sealed instrument under and by virtue of sec. 328.27, Stats., viz., that the presence of a seal is presumptive evidence of a sufficient consideration. Merrill v. Focht, 172 Wis. 575, 579, 179 N. W. 813.